

Exhibit 10.44


THIRD AMENDMENT AGREEMENT
 
 
THIRD AMENDMENT AGREEMENT (this “Agreement”) dated as of December 5, 2006 by and
between Memry Corporation (the “Borrower”), a Delaware corporation, and Webster
Business Credit Corporation (the “Lender”), amending a certain Credit and
Security Agreement dated as of November 9, 2004 by and between the Borrower and
the Lender as amended by that certain First Amendment Agreement dated as of
November 9, 2005 and by a Second Amendment Agreement dated as of December 21,
2005 (as amended and in effect from time to time, the “Credit Agreement”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to the terms of the Credit Agreement, the Lender has made and
continues to make revolving loans to the Borrower; and
 
WHEREAS, the Borrower have requested, among other things, that the Lender amend
certain terms of the Credit Agreement; and
 
WHEREAS, the Lender is willing to, among other things, amend certain terms and
conditions of the Credit Agreement, all on the terms and conditions set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1.    Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement (as amended hereby) shall have the same meanings
herein as therein.
 
§2.    Ratification of Existing Agreements. All of the Borrower’s obligations
and liabilities to the Lender as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the Other Documents, except as otherwise
expressly modified in this Agreement upon the terms set forth herein, are, by
the Borrower’s execution of this Agreement, ratified and confirmed in all
respects. In addition, by the Borrower’s execution of this Agreement, the
Borrower represents and warrants that no counterclaim, right of set-off or
defense of any kind exists or is outstanding with respect to such obligations
and liabilities.
 
§3.    Representations and Warranties. All of the representations and warranties
made by the Borrower in the Credit Agreement, the Notes and the Other Documents
are true and correct on the date hereof as if made on and as of the date hereof,
except (i) to the extent that any of such representations and warranties relate
by their terms to a prior date, (ii) for matters previously disclosed to the
Lender in writing or in form 10-k, 10-Q or 8-k filed with the Securities and
Exchange Commission, and (iii) for deviations not, in the aggregate, having or
reasonably likely to have a material adverse effect on the Borrower and its
assets.
 

--------------------------------------------------------------------------------


-2-
 
 
§4.    Conditions Precedent. Except as set forth below, the effectiveness of the
amendments contemplated hereby shall be subject to the satisfaction on or before
the date hereof of each of the following conditions precedent (which conditions
the Lender acknowledges have been satisfied on the date hereof):
 
(a)    Representations and Warranties. All of the representations and warranties
made by the Borrower herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof, except as provided in §3 hereof.
 
(b)    Performance; No Event of Default. The Borrower shall have performed and
complied in all material respects with all terms and conditions herein required
to be performed or complied with by them prior to or at the time hereof, and
there shall exist no Event of Default or condition which, with either or both
the giving of notice of the lapse of time, would result in an Event of Default
upon the execution and delivery of this Agreement.
 
(c)    Corporate Action. All requisite corporate action necessary for the valid
execution, delivery and performance by the Borrower of this Agreement and all
other instruments and documents delivered by the Borrower in connection
therewith shall have been duly and effectively taken.
 
(d)    Delivery. Except as set forth below, the parties hereto shall have
executed and delivered (i) this Agreement, (ii) that certain Second Capital
Expenditure Loan Note dated as of even date herewith in the original principal
amount of $1,000,000, and (iii) such further instruments and taken such further
action as the Lender may have reasonably requested, in each case further to
effect the purposes of this Agreement, the Credit Agreement and the Other
Documents.
 
(e)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement shall be satisfactory in substance
and form to the Lender, and the Lender shall have received all information and
such counterpart originals or certified or other copies of such documents as it
may request.
 
(f)    Fees and Expenses. The Borrower shall have paid to the Lender all fees
and expenses incurred by the Lender (including attorney’s fees and expenses) in
connection with this Amendment, the Credit Agreement and the Other Documents on
or prior to the date hereof.
 
§5.    Amendments, Consents with respect to the Credit Agreement.


5.1.    Amendments. The following definitions set forth on Annex I attached to
the Credit Agreement are hereby amended to read in full as set forth below:


“Capital Expenditure Loan Rate” shall mean an interest rate per annum equal to:
(i) the Alternate Base Rate, with respect to Domestic Rate Loans, and (ii) the
sum of the Eurodollar Rate plus two and one half (2.50) percentage points, with
respect to Eurodollar Rate Loans.”



--------------------------------------------------------------------------------


-3-
 
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to: (a)
the sum of the Alternate Base Rate less one-quarter (.25) of one percentage
point, with respect to Domestic Rate Loans, and (b) the sum of the Eurodollar
Rate plus two and one-quarter (2.25) percentage points, with respect to
Eurodollar Rate Loans.”
 
“Second Capital Expenditure Loan Rate - shall mean an interest rate per annum
equal to: (i) the Alternate Base Rate, with respect to Domestic Rate Loans, and
(ii) the sum of the Eurodollar Rate plus two and one-half (2.50) percentage
points, with respect to Eurodollar Rate Loans.”


“Term Loan A Rate” shall mean an interest rate per annum equal to: (i) the
Alternate Base Rate, with respect to Domestic Rate Loans, and (ii) the sum of
the Eurodollar Rate plus two and one-half (2.50) percentage points, with respect
to Eurodollar Rate Loans.”


“Term Loan B Rate” shall mean an interest rate per annum equal to: (i) the sum
of the Alternate Base Rate plus one (1.0) percentage point, with respect to
Domestic Rate Loans, and (ii) the sum of the Eurodollar Rate plus three and
one-half (3.50) percentage points, with respect to Eurodollar Rate Loans.”


5.2.    Consent. Notwithstanding the provisions of Section 7.18 of the Credit
Agreement or under the Subordination and Intercreditor Agreement dated November
9, 2004 by and among the Lender, the Borrower, BROOKSIDE PECKS CAPITAL PARTNERS,
L.P., a Delaware limited partnership, for itself as a lender and as the agent on
behalf of all lenders and IRONBRIDGE MEZZANINE FUND, L.P., a Delaware limited
partnership (herein BROOKSIDE PECKS CAPITAL PARTNERS, L.P. and IRONBRIDGE
MEZZANINE FUND, L.P. collectively referred to as the “Subordinated Lenders”),
the Borrower may make payments to the Subordinated Lenders, effecting full or
partial payments of the outstanding principal amount together with accrued and
unpaid interest thereon, of the Subordinated Notes (as defined and described in
said Subordination and Intercreditor Agreement), which Subordinated Notes were
initially in the aggregate original principal amount $7,000,000.
 
§6.    Additional Covenants. Without any prejudice or impairment whatsoever to
any of the Lender’s rights and remedies contained in the Credit Agreement and
the covenants contained therein, the Notes or in any of the Other Documents, the
Borrower additionally covenants and agrees with the Lender as follows:
 
(a)    The Borrower shall comply and continue to comply with all of the terms,
covenants and provisions contained in the Credit Agreement, the Notes and the
Other Documents, except as such terms, covenants and provisions are expressly
modified by this Agreement upon the terms set forth herein, including, without
limitation, the delivery and procurement of the mortgage modification
agreements, title insurance endorsements within the time periods set forth
herein.
 

--------------------------------------------------------------------------------


 -4-
 
 
(b)    The Borrower shall at any time or from time to time execute and deliver
such further instruments, and take such further action as the Lender may
reasonably request, in each case further to effect the purposes of this
Agreement, the Credit Agreement, the Notes and the Other Documents.
 
The Borrower expressly acknowledges and agrees that any failure by the Borrower
to comply with the terms and conditions of this §6 or any other provisions
contained in this Agreement shall constitute an Event of Default under the
Credit Agreement.
 
§7.    Expenses. The Borrower agrees to pay to the Lender upon demand an amount
equal to any and all out-of-pocket costs or expenses (including reasonable legal
fees and disbursements) incurred or sustained by the Lender in connection with
the preparation of this Agreement.
 
§8.    Miscellaneous.
 
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (excluding the laws applicable to conflicts or
choice of law).


(b)    The indebtedness evidenced by said Original Loan Documents continues
outstanding, and the execution and delivery to the Bank of this Modification
Agreement does not constitute the creation of a new debt or the extinguishment
of the debt evidenced by the Original Loan Documents but constitutes only an
amendment of certain of the terms with respect thereto. Except as otherwise
expressly provided by this Agreement, all of the respective terms, conditions
and provisions of the Credit Agreement shall remain the same. It is declared and
agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, shall continue in full force and effect, and that this Agreement and the
Credit Agreement be read and construed as one instrument, and all references in
the Loan Documents to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended by this Agreement.
 
(c)    Nothing contained herein shall operate to release the Borrower or any
other obligor from its liability to pay the Note and to keep and perform the
terms, conditions, obligations and agreements contained in the Loan Agreement
and in all other documents relating to and securing repayment of the Note as
amended hereby.


(d)    The Borrower hereby acknowledges and agrees that it has no defense,
offset, recoupment or counterclaim with respect to the indebtedness evidenced by
the Note (as amended hereby) or any of the Original Loan Documents and the
Borrower hereby releases the Bank from any and all liability arising directly or
indirectly with respect to the Note as amended hereby, the Original Loan
Documents, the debt evidenced or governed by any of the Original Loan Documents
and any and all actions taken by the Bank with respect to the transactions
contemplated therein.
 

--------------------------------------------------------------------------------


 -5-
 
 
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.
 

        WEBSTER BUSINESS CREDIT CORPORATION  
   
   
    By:   /s/ Joseph Zautra  

--------------------------------------------------------------------------------

  Its: Vice President

        MEMRY CORPORATION  
   
   
    By:   /s/ Richard F. Sowerby  

--------------------------------------------------------------------------------

Name: Richard F. Sowerby   Title: CFO

 
 
The undersigned Guarantor consents to the terms contained herein and further
acknowledge and affirm that its Guarantee remains unmodified and in full force
and effect:
 

PUTNAM PLASTICS COMPANY LLC                 By: /s/ Richard F. Sowerby        

--------------------------------------------------------------------------------

Name: Richard F. Sowerby       Title: CFO      


 

STATE OF CONNECTICUT )     ) ss. Bethel, CT COUNTY OF FAIRFIELD )  



On December 5, 2006, before me personally came Richard F. Sowerby, to me known,
who, being by me duly sworn, did depose and say that he is the Chief Financial
Officer of each entity described in and which executed the foregoing instrument
as “Borrower”; and that he signed his name thereto by order of the board of
directors (or other governing body) of said entity.
 

       
   
   
             Kathleen Ferris  

--------------------------------------------------------------------------------

NOTARY PUBLIC      
KATHLEEN FERRIS
NOTARY PUBLIC, STATE OF CONNECTICUT
NO.65478. QUALIFIED IN FAIRFIELD COUNTY
COMMISSION EXPIRES DECEMBER 31, 2007

 

--------------------------------------------------------------------------------


 